125 F.3d 860
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Raul SALCIDO-VALENCIA, Defendant-Appellant.
No. 96-17235.
United States Court of Appeals, Ninth Circuit.
Submitted September 22, 1997.**Decided Sept. 24, 1997.

Appeal from the United States District Court for the District of Arizona, Nos.  CV-95-00228-WDB, CR-73-00286-JAW;  William D. Browning, District Judge, Presiding.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
The United States appeals the district court's order vacating pursuant to the All Writs Act, 28 U.S.C. § 1651(a), Raul Salcido-Valencia's 1973 conviction of possession with intent to distribute marijuana.  The district court determined that there exists a general power under the All Writs Act to vacate convictions for reasons of equity and that the compelling equities of Salcido's situtation warranted invoking this general power.  The Immigration and Naturalization Service had declared Salcido deportable because of his drug conviction and his subsequent re-entry without inspection.  According to the district court, vacatur of the conviction would allow Salcido to qualify for amnesty under the Immigration Reform and Control Act, 8 U.S.C. § 1255, and thus allow him to remain in the United States with his family.


3
We reverse the district court's judgment in light of our recent decision in Doe v. INS, 120 F.3d 200, 204-05 (9th Cir.1997) (All Writs Act does not grant federal courts authority to vacate a conviction solely on equitable grounds even in compelling circumstances involving deportation).

REVERSED and REMANDED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 24-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because we have reviewed the entire district court record, including the complete transcript of the hearing on the petition for issuance of the writ, we deny as unnecessary appellee's motion to supplement the excerpts of record with copies of the transcript of that hearing